—Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the showup identification was unduly suggestive. According appropriate weight to the findings made by the suppression court (see, People v Prochilo, 41 NY2d 759, 761), we conclude that the showup was conducted in the interest of prompt identification (see, People v Love, 57 *1101NY2d 1023, 1024; People v Minter, 186 AD2d 1035, lv denied 81 NY2d 764).
Defendant was apprehended a short distance from the crime scene within 20 minutes of the occurrence. He was returned to the area and positively identified as the perpetrator. Although defendant’s identification while he was handcuffed and seated in the rear of a police car "presses judicial tolerance to its limits”, the record supports the suppression court’s finding that it was not unduly suggestive (see, People v Duuvon, 77 NY2d 541, 545; see also, People v Hunt, 187 AD2d 981; People v Jones, 149 AD2d 970, lv denied 74 NY2d 742). (Appeal from Judgment of Monroe County Court, Marks, J. — Attempted Assault, 2nd Degree.) Present — Callahan, J. P., Green, Fallon, Boomer and Boehm, JJ.